EXHIBIT 10.29


PROMISSORY NOTE


$125,000
 
West Palm Beach, Florida
   
April 20, 2010             



FOR VALUE RECEIVED, SSGI, Inc., a Florida corporation (“Maker”), hereby promises
to pay to the order of Ryan Seddon, an individual resident of the State of
Florida, or his successors or assigns, as the case may be (“Payee”), at 5391
S.W. Windward Way, Palm City, Florida 34990, or such other place as may be
specified in writing by Payee, the principal sum of One Hundred and Twenty-five
Thousand Dollars ($125,000.00), plus interest at the rate of 5% per annum
(compounded annually on each December 31) on the unpaid principal balance.


1.           The entire unpaid principal balance of this Promissory Note plus
all accrued but unpaid interest thereon shall be due and payable in full on
December 31, 2011.


2.           Maker shall have the right to prepay all or any part of this
Promissory Note at any time without penalty or premium, but any such prepayment
shall be applied first to the payment of accrued interest and then to the
outstanding principal balance.


3.           Upon the occurrence of an event of default, Payee may, at Payee’s
option, declare the unpaid principal amount and any accrued interest thereon
immediately due and payable. The following shall constitute “events of default”
for purposes of this Promissory Note:


 
(a)
Failure of Maker to make timely payments of any amounts due hereunder, which is
not cured within two (2) days after written notice of such nonpayment is
delivered to Maker;



 
(b)
There shall have been filed or commenced against Maker an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or an action shall have been commenced to appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of Maker or for
any substantial part of Maker’s property or for the winding-up or liquidation of
Maker’s affairs and such action or proceeding shall not have been dismissed
within sixty (60) days; or



 
(c)
Maker shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect; or shall consent to
the entry of an order for relief in an involuntary case under any such law; or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or similar official) of
Maker or of any substantial part of its property; or shall make any general
assignment for the benefit of creditors; or shall take any action in furtherance
of any of the foregoing.


 
1

--------------------------------------------------------------------------------

 

4.           Maker hereby waives presentment for payment, notice of dishonor,
protest and notice of protest and, in the event of default hereunder, Maker
agrees to pay all costs of collection, including reasonable attorneys’ fees.


5.           Regardless of any provision contained in this Promissory Note,
Payee shall never be entitled to receive, collect or apply, as interest on this
Promissory Note, any amount in excess of the maximum lawful rate permitted by
applicable law and, in the event Payee ever receives, collects or applies as
interest any such excess, such amount that would be excessive interest shall be
deemed a partial prepayment of principal and treated under this Promissory Note
as such by Maker. In determining whether or not the interest paid or payable on
this Note exceeds such maximum lawful rate, Maker and Payee shall, to the
maximum extent permitted under applicable law, (a) characterize any nonprincipal
payment as an expense, fee or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate and spread, in equal parts, the total amount of interest throughout the
entire contemplated term of this Promissory Note so that the interest rate does
not exceed the maximum lawful rate at any time during the entire term of this
Promissory Note.  However, if this Promissory Note is paid in full prior to the
scheduled maturity hereof, and if the interest received for the actual period of
existence thereof exceeds such maximum lawful rate, Payee shall refund the
amount of such excess and shall not be subject to any applicable penalties
provided by any laws for contracting for, charging, taking, reserving or
receiving interest in excess of such maximum lawful rate.


6.           THIS PROMISSORY NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF FLORIDA AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SAID STATE APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WITHIN SAID STATE. Each of Maker and Payee (a) hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of Florida and the courts of the State of Florida located
in Palm Beach County, Florida, for the purposes of any suit, action or
proceeding arising out of or relating to this Promissory Note, and (b) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that he or it is not personally subject to the jurisdiction of any such
court, that the suit, action or proceeding is brought in an inconvenient forum
or that the venue of the suit, action or proceeding is improper.


[Remainder of page intentionally left blank; signature page to follow.]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the date first
above written.


SSGI, INC.
   
By:
/s/ Michael W. Yurkowsky
 
Michael W. Yurkowsky, Director


 
3

--------------------------------------------------------------------------------

 